                                                                 DARREN T. BRENNER, ESQ.
                                                            1    Nevada Bar No. 8386
                                                                 NATALIE L. WINSLOW, ESQ.
                                                            2    Nevada Bar No. 12125
                                                                 NICHOLAS E. BELAY, ESQ.
                                                            3    Nevada Bar No. 15175
                                                                 Akerman LLP
                                                            4    1635 Village Center Circle, Suite 200
                                                                 Las Vegas, NV 89134
                                                            5    Telephone: (702) 634-5000
                                                                 Facsimile: (702) 380-8572
                                                            6    Email: darren.brenner@akerman.com
                                                                 Email: natalie.winslow@akerman.com
                                                            7    Email: nicholas.belay@akerman.com
                                                            8    Attorneys for The Bank of New York Mellon
                                                                 fka The Bank of New York as Trustee for the
                                                            9    Certificateholders CWALT, Inc., Alternative
                                                                 Loan Trust 2005-3CB Mortgage Pass-Through
                                                            10   Certificates, Series 2005-3CB
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                             UNITED STATES DISTRICT COURT
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                                             DISTRICT OF NEVADA
AKERMAN LLP




                                                            13   THE BANK OF NEW YORK MELLON FKA
                                                                 THE BANK OF NEW YORK AS TRUSTEE         Case No. 3:16-cv-00436-RCJ-WGC
                                                            14
                                                                 FOR THE CERTIFICATEHOLDERS CWALT,
                                                            15   INC., ALTERNATIVE LOAN TRUST 2005-
                                                                                                         STIPULATION AND ORDER FOR
                                                                 3CB     MORTGAGE        PASS-THROUGH    EXTENSION OF TIME TO FILE
                                                            16   CERTIFICATES, SERIES 2005-3CB,          REPLIES IN SUPPORT OF MOTION
                                                                                                         FOR PARTIAL SUMMARY JUDGMENT
                                                            17              Plaintiff,
                                                                 v.                                      (FIRST REQUEST)
                                                            18

                                                            19   HIGHLAND         RANCH     HOMEOWNERS
                                                                 ASSOCIATION; KERN & ASSOCIATES,
                                                            20   LTD;       TBR    I,  LLC;   AIRMOTIVE
                                                                 INVESTMENTS LLC; DOE INDIVIDUALS I-
                                                            21   X, inclusive, and ROE CORPORATIONS I-X,
                                                            22   inclusive,

                                                            23                 Defendants.

                                                            24            The Bank of New York Mellon fka The Bank of New York as Trustee for the

                                                            25   Certificateholders CWALT, Inc., Alternative Loan Trust 2005-3CB Mortgage Pass-Through

                                                            26   Certificates, Series 2005-3CB (BoNYM), Highland Ranch Homeowners Association, and Airmotive

                                                            27   Investments, LLC hereby stipulate and agree that BoNYM shall have an additional ten (10) days, up

                                                            28

                                                                 51904130;1
                                                            1    to and including February 24, 2020, to file its replies in support of its motion for partial summary

                                                            2    judgment, which are currently due on February 12, 2020, pursuant to ECF Nos. 100, 101.

                                                            3                 This is the parties' first request for an extension of these deadlines and is not intended to

                                                            4    cause any delay or prejudice to any party.

                                                            5             DATED this 10th day of February, 2020.

                                                            6
                                                                 AKERMAN LLP                                               LAXALT & NOMURA, LTD.
                                                            7
                                                                 /s/ Nicholas E. Belay, Esq.                               /s/ Ryan W. Leary, Esq.
                                                            8    DARREN T. BRENNER, ESQ.                                   HOLLY S. PARKER, ESQ.
                                                                 Nevada Bar No. 8386                                       Nevada Bar No. 10181
                                                            9    NATALIE L. WINSLOW, ESQ.                                  RYAN W. LEARY, ESQ.
                                                                 Nevada Bar No. 12125                                      Nevada Bar No. 11630
                                                            10   NICHOLAS E. BELAY, ESQ.                                   9790 Gateway Drive, Suite 200
                                                                 Nevada Bar No. 15175
                                                                                                                           Reno, NV 89511
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                 1635 Village Center Circle, Suite 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 Las Vegas, NV 89134
                                                                                                                           Attorneys for Highland Ranch Homeowners
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                 Attorneys for The Bank of New York Mellon                 Association
AKERMAN LLP




                                                            13   fka The Bank of New York as Trustee for the
                                                                 Certificateholders CWALT, Inc., Alternative
                                                            14   Loan Trust 2005-3CB Mortgage Pass-Through
                                                                 Certificates, Series 2005-3CB
                                                            15
                                                                 ROGER P. CROTEAU & ASSOCIATES, LTD.
                                                            16
                                                                 /s/ Timothy E. Rhoda, Esq.
                                                            17   ROGER P. CROTEAU, ESQ.
                                                                 Nevada Bar No. 4958
                                                            18   TIMOTHY E. RHODA, ESQ.
                                                                 Nevada Bar No. 7878
                                                            19   2810 W. Charleston Boulevard, Suite 75
                                                                 Las Vegas, NV 89102
                                                            20

                                                            21   Attorneys for Airmotive Investments LLC

                                                            22
                                                                                                                   ORDER
                                                            23
                                                                          IT IS SO ORDERED:
                                                            24

                                                            25                                             _________________________________________
                                                                                                           UNITED STATES DISTRICT COURT JUDGE
                                                            26

                                                            27                                             DATED: February 18, 2020.
                                                            28
                                                                                                                     2
                                                                 51904130;1
